Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/101,138 filed on 11/23/2020. Claims 1-20 are pending in this communication.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14 & 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over HETZLER; Steven Robert et al., Pub. No.: US 2022/0027483 A1 in view of ASGHAR; Javed et al., Pub. No.: US 20200127983 A1.

Regarding Claim 1, HETZLER discloses a system comprising:
a processor device; and at least one memory device {[0200], “Software logic may be stored on local and/or remote memory of any memory type, as known in the art. Any processor known in the art may be used, such as a software processor module and/or a hardware processor such as an ASIC, a FPGA, a central processing unit (CPU), an integrated circuit (IC), a graphics processing unit (GPU)”} including instructions that are executable by the processor device for causing the processor device  to perform operations {[0198], “The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process”} comprising:
identifying, from among a plurality of data blocks to be provided to a storage platform that is configured to perform deduplication {claim 18, “comprising logic configured to, in response to a request from the storage system for client data associated with data chunks which are identified for deduplication by the storage system”}, … [unencrypted data];
encrypting some of the plurality of data blocks to produce encrypted data blocks {claim 18, “data chunks encrypted in a client deduplication key”}; and
transmitting the plurality of data blocks to the storage platform, wherein the plurality of data blocks as transmitted includes the encrypted data blocks {claim 18, “send the client data associated with the data chunks encrypted”} and … [unencrypted data].
HETZLER, however, does not disclose
[transmitting … encrypted data blocks] … public data blocks.
In an analogous reference ASGHAR discloses
[transmitting … encrypted data blocks] … public data blocks {title: “tenant-specific encryption of packets carried in multi-cloud networks” … [0055], “the transmission site may send both the encrypted data packets and unencrypted data packets to the same receiving site”. Examiner’s note: according to instant application’s specification paragraph ([0011], “Public data blocks, as examples, might include operating system code and application software code, or other low-sensitivity data. Other data blocks can be encrypted. Data blocks transmitted to a storage platform can include both the unencrypted and the encrypted data blocks. The unencrypted data blocks can be deduplicated”) claimed “public data blocks” are any unencrypted data}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify HETZLER’s technique of ‘identifying data chunks for deduplication and transmitting the encrypted deduplication data to a recipient storage’ for ‘sending both encrypted and unencrypted data to a recipient storage’, as taught by ASGHAR, in order to securely transmitting related files. The motivation is - data deduplication is a process that eliminates excessive copies of data and significantly decreases storage capacity requirements. Deduplication can be run as an inline process as the data is being written into the storage system and/or as a background process to eliminate duplicates after the data is written to disk.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, HETZLER as modified by ASGHAR discloses all the features of claim 1. The combination further discloses
acquiring a group encryption key that is assigned to multiple clients of the storage platform {HETZLER: [0030], “sending key group information to a storage system. The key group information includes keyID information for client data keys in the key group. The client data keys enable deduplication of data chunks encrypted in any of the client data keys in the key group. The method also includes generating deduplication information”};
identifying, from among the plurality of data blocks to be provided to the storage platform, at least one group-encryptable data block {HETZLER: claim 18, “comprising logic configured to, in response to a request from the storage system for client data associated with data chunks which are identified for deduplication by the storage system”}; and
encrypting the at least one group-encryptable data block using the group encryption key {HETZLER: claim 18, “data chunks encrypted in a client deduplication key”};
wherein the encrypted data blocks include the at least one group-encryptable data block {HETZLER: claim 18, “send the client data associated with the data chunks encrypted”.

Regarding claim 8, claim 8 is claim to a method using the system of claim 1. Therefore, claim 8 is rejected for the reasons set forth for claim 1. HETZLER further discloses 
… a pod or a virtual machine in a cloud resource network {[0036], “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service”} …

Regarding claim 9, claim 9 is a dependent claim of claim 8, claim 9 is claim to method using the system of claim 2. Therefore, claim 9 is rejected for the reasons set forth for claim 2.

Regarding claim 14, claim 14 is claim to a non-transitory computer-readable medium using the method of claim 8. Therefore, claim 14 is rejected for the reasons set forth for claim 8.
Regarding claim 15, claim 15 is a dependent claim of claim 14, claim 15 is claim to computer-readable medium using the system of claim 2. Therefore, claim 15 is rejected for the reasons set forth for claim 2.

Claims 3, 10 & 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over HETZLER; Steven Robert et al., Pub. No.: US 2022/0027483 A1 in view of ASGHAR; Javed et al., Pub. No.: US 2020/0127983 A1 and further in view of LEE; Gawon et al., Pub. No.: US 2020/0302088 A1.

Regarding Claim 3, HETZLER as modified by ASGHAR discloses all the features of claims 1-2. However, the combination does not disclose
acquiring a personal encryption key;
identifying, from among the plurality of data blocks to be provided to the storage platform, at least one high-sensitivity data block; and
encrypting the at least one high-sensitivity data block using the personal encryption key; wherein the encrypted data blocks include the at least one high-sensitivity data block.
 In an analogous reference LEE discloses
acquiring a personal encryption key {[0085], “encryption key (e.g., a personal encryption key) owned by the information providing device”};
identifying, from among the plurality of data blocks to be provided to the storage platform, at least one high-sensitivity data block {[0004], “Personal information typically indicates unique information that can identify an individual. For example, personal information may include identifying information (e.g., social security number, mobile phone number, credit card number, IP information, ID, password, passport number, driver's license number, etc.), physical and/or biometric information (e.g., fingerprint, iris, DNA, height, health status, medical records, disability rating, etc.)”}; and
encrypting the at least one high-sensitivity data block using the personal encryption key; wherein the encrypted data blocks include the at least one high-sensitivity data block {[0061], “an encryption key includes a key for encrypting personal information”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify HETZLER’s technique as modified by ASGHAR of ‘identifying data chunks for deduplication and transmitting the encrypted deduplication data to a recipient storage for sending both encrypted and unencrypted data to a recipient storage’ for ‘identifying sensitive data and encrypting the data by a personal encryption key’ by LEE, in order to secure highly classified data. The motivation is: it helps protect private information, sensitive data, and can enhance the security of communication between client apps and servers. In essence, when data is encrypted, even if an unauthorized person or entity gains access to it, they will not be able to read it.

Regarding claim 10, claim 10 is a dependent claim of claims 8-9, claim 10 is claim to method using the system of claim 3. Therefore, claim 10 is rejected for the reasons set forth for claim 3.

Regarding claim 16, claim 16 is a dependent claim of claims 14-15, claim 16 is claim to computer-readable medium using the system of claim 3. Therefore, claim 16 is rejected for the reasons set forth for claim 3.

Claims 4, 5, 11, 17 & 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over HETZLER; Steven Robert et al., Pub. No.: US 2022/0027483 A1 in view of ASGHAR; Javed et al., Pub. No.: US 20200127983 A1 and BUTCHER; Andrew et al., Pub. No.: US 2022/0121359 A1.

Regarding Claim 4, HETZLER as modified by ASGHAR discloses all the features of claims 2 & 1. However, the combination does not disclose
acquiring the group encryption key by a virtual machine manager for group-encryptable data blocks residing in at least one virtual machine maintained by the virtual machine manager. 
In an analogous reference BUTCHER discloses
acquiring the group encryption key by a virtual machine manager for group-encryptable data blocks residing in at least one virtual machine maintained by the virtual machine manager {[0014], “a virtual desktop system that isolates various memory ranges for the use of multiple users of the virtual desktop system, … virtual machine manager (VMM) that sets up and maintains virtual machines and their associated memory ranges, or the like”}. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify HETZLER’s technique as modified by ASGHAR of ‘identifying data chunks for deduplication and transmitting the encrypted deduplication data to a recipient storage for sending both encrypted and unencrypted data to a recipient storage’ where ‘virtual machine manager manages virtual machines dealing data’ by BUTCHER, in order to securely transmitting related files. The motivation is: several OS installations can coexist on the same physical machine at the same time, so long as the machine has capable enough hardware. This makes VMs a convenient way to extend desktop and server environments. Other benefits of VMs include easy provisioning and maintainability, and high availability.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 5, HETZLER as modified by ASGHAR & LEE discloses all the features of claims 4, 2 & 1, the combination further discloses
wherein the virtual machine manager comprises a hypervisor {[0014], “a virtual desktop system that isolates various memory ranges for the use of multiple users of the virtual desktop system, a hypervisor or virtual machine manager (VMM) that sets up and maintains virtual machines and their associated memory ranges, or the like”}.

Regarding claim 11, claim 11 is a dependent claim of claims 8-9, claim 11 is claim to method using the system of claim 4. Therefore, claim 11 is rejected for the reasons set forth for claim 4.

Regarding claim 17, claim 17 is a dependent claim of claims 14-15, claim 17 is claim to computer-readable medium using the system of claim 4. Therefore, claim 17 is rejected for the reasons set forth for claim 4.

Regarding claim 18, claim 18 is a dependent claim of claims 14, 15 & 17, claim 18 is claim to computer-readable medium using the system of claim 5. Therefore, claim 18 is rejected for the reasons set forth for claim 5.

Allowable subject matter
Claims 6 and 7 will be allowable if written in independent form with base system claim 1, and claims 12 and 13 will be allowable if written in independent form with base method claim 8, and further claims 19 and 20 will be allowable if written in independent form with base computer-readable medium claim 14.
 The dependent claims which further limit claims 1, 8 and 14 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.
Reasons of allowance: what is missing from the prior arts is: compartmentalize a first storage region for public data blocks for deduplication, a separate second storage region for group encryptable data for deduplication, another separate third storage region for classified data for deduplication, and establish a persistent storage volume for the first, second and third storage regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491